                             UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN

         TRANSMITTAL OF FINANCIAL REPORTS AND CERTIFICATION OF COMPLIANCE
               WITH UNITED STATES TRUSTEE OPERATING REQUIREMENTS
                         FOR THE PERIOD ENDED: October 2020

IN RE:                                                        CASE NO.                   15-51011-MLO
         OAKLAND PHYSICIANS MEDICAL CENTER, LLC               Chapter 11
         LIQUIDATING TRUST           /                        Judge:               Maria L. Oxholm
                        Debtor

As debtor in possession, I affirm:

1.       That I have reviewed the financial statements attached hereto, consisting of:

         X              Operating Statement                        (Form 2)
         X              Balance Sheet                              (Form 3)
         X              Summary of Operations                      (Form 4)
         X              Monthly Cash Statement                     (Form 5)
         X              Statement of Compensation                  (Form 6)
         X              Schedule of In-Force Insurance             (Form 7)

and that they have been prepared in accordance with normal and customary accounting practices,
and fairly and accurately reflect the debtor's financial activity for the period stated;

2.        That the insurance, including workers' compensation and unemployment insurance,
as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
(If not, attach a written explanation)      YES_____             NO______               N/A _X_____

3.        That all postpetition taxes as described in Sections 1 and 14 of the Operating
Instructions and Reporting Requirements For Chapter 11 cases are current.
(If not, attach a written explanation)        YES____               NO______                 N/A __X____

4.      No professional fees (attorney, accountant, etc.) have been paid without specific
court authorization. (If not, attach a written explanation)
                                              YES__X____         NO______

5.       All United States Trustee Quarterly fees have been paid and are current.
                                            YES__X____           NO______

6.        Have you filed your prepetition tax returns.
(If not, attach a written explanation)        YES__X____           NO______

I hereby certify, under penalty of perjury, that the information provided above and in the attached
documents is true and correct.
                                              /s/ BASIL T. SIMON (P26340)
 Dated: 11/17/2020                            Liquidation Trustee
                                              645 Griswold, Suite 3466
                                              Detroit, MI 48226
                                            313-962-6400
                                            bsimon@sszpc.com

      Mail a copy to the Creditor's Committee (if any) and the attorney for the Creditors' Committee.

                                                 FORM 1

 15-51011-mlo          Doc 961       Filed 11/17/20        Entered 11/17/20 10:38:09             Page 1 of 7
                                   OPERATING STATEMENT (P&L)
                                    Period Ending: October 2020

                                                                           Case No: 15-51011-MLO




                                                       Current Month                     Total
                                                                                      Since Filing

Total Revenue/Sales
Rent

                                GROSS PROFIT               $0.00

  EXPENSES:

Officer Compensation                                                   0
Salary Expenses other Employees                                        0
Employee Benefits & Pensions                                           0
Payroll Taxes                                                          0
Other Taxes                                                            0
Rent and Lease Expense                                                 0
Interest Expense                                                       0
Insurance                                                              0
Automobile and Truck Expense                                           0
Utilities (gas, electric, phone)                                       0
Depreciation                                                           0
Travel and Entertainment                                               0
Repairs and Maintenance                                                0
Advertising                                                            0
Supplies, Office Expense, etc.                                         0
Other Specify                                                          0
Other Specify

                          TOTAL EXPENSES:                     0

            NET OPERATING PROFIT/(LOSS)                $           -

Add: Non-Operating Income:                                             0
       Interest Income                                                 0
       Other Income                                                    0

Less: Non-Operating Expenses:                                          0
       Professional Fees                                               0
       Other                                                           0



                         NET INCOME/(LOSS)             $           -




                                                    FORM 2

        15-51011-mlo         Doc 961      Filed 11/17/20     Entered 11/17/20 10:38:09               Page 2 of 7
                                                 BALANCE SHEET              Case No. 15-51011-MLO
                                         Period Ending: October 2020

                                                           Current Month    Prior Month    At Filing
ASSETS:
Cash:                                                                  0   N/A            N/A
Inventory:                                                             0
Accounts Receivables:                                                  0
Insider Receivables                                                    0
Land and Buildings:                                                    0
Furniture, Fixtures & Equip:                                           0
Accumulated Depreciation:                                              0
Other:                                                                 0
Other:                                                                 0

                                     TOTAL ASSETS:             $0.00

LIABILITIES:                                                           0   N/A            N/A
Postpetition Liabilities:                                              0
Accounts Payable:                                                      0
Rent and Lease Payable:                                                0
Wages and Salaries:                                                    0
Taxes Payable:                                                         0
Other:                                                                 0

                  TOTAL POSTPETITION LIABILITIES:              $0.00

Secured Liabilities:                                                   0
Subject to Postpetition                                                0
Collateral or Financing Order                                          0
All Other Secured Liab.                                                0

                        TOTAL SECURED LIABILITIES:             $0.00

Prepetition Liabilities:                                               0
Taxes & Other Priority Liab.                                           0
Unsecured Liabilities:                                                 0
Other:                                                                 0
                      TOTAL PREPETITION LIABILITIES:                   0

TOTAL LIABILITIES                                              $0.00

Equity:                                                                0
Owners Capital:                                                        0
Retained Earnings-Pre Pet.                                             0
Retained Earnings-Post Pet.                                            0

                                         TOTAL EQUITY:         $0.00

                                  TOTAL LIABILITIES            $0.00
                                    AND EQUITY:


                                                      FORM 3

        15-51011-mlo           Doc 961     Filed 11/17/20      Entered 11/17/20 10:38:09        Page 3 of 7
                                      SUMMARY OF OPERATIONS

                                      Period Ended: October 2020

                                                                 Case No: 15-51011-MLO

                         Schedule of Postpetition Taxes Payable

                                       Beginning          Accrued/          Payments/          Ending
                                        Balance           Withheld           Deposits          Balance
Income Taxes Withheld:
Federal:
State:
Local:

FICA Withheld:

Employers FICA:

Unemployment Tax:
Federal:
State:

Sales, Use & Excise
Taxes:

Property Taxes:

Workers' Compensation

Other:

                        TOTALS:

                                AGING OF ACCOUNTS RECEIVABLE
                              AND POSTPETITION ACCOUNTS PAYABLE

Age in Days                               0-30              30-60             Over 60
Post Petition
Accounts Payable                                    0                  0                 0

Accounts Receivable                                 0                  0                 0

For all postpetition accounts payable over 30 days old, please attached a sheet listing each such account, to
whom the account is owed, the date the account was opened, and the reason for non-payment of the account.

Describe events or factors occurring during this reporting period materially affecting operations and
formulation of a Plan of Reorganization:




                                                         FORM 4

         15-51011-mlo         Doc 961       Filed 11/17/20          Entered 11/17/20 10:38:09            Page 4 of 7
                                  MONTHLY CASH STATEMENT
                                  Period Ending: October 2020

Cash Activity Analysis (Cash Basis Only):                                   Case No: 15-51011-MLO

                               Trust Fund               Trust Fund              Admin Reserve
                                Checking               Money Market               Checking

A.   Beginning Balance         $63,786.27               $564,334.38                 $0.00

B.   Receipts                $6,836.00                     $98.69                 $15,743.76
     (Attach separate schedule)

C.   Balance Available         $70,622.27               $565,433.07               $15,743.76
     (A + B)

D.   Less Disbursemen       $16,593.76                      $0.00                  $9,376.88
     (Attach separate schedule)

BALANCE:                       $54,028.51               $565,433.07                $6,366.88
    (C - D)

(PLEASE ATTACH COPIES OF MOST RECENT RECONCILED BANK STATEMENTS FROM EACH

General Account:
   1. Depository NameAXOS BANK, SAN DIEGO, CA
   2. Account Number7420010000068 (TRUST FUND - CHECKING)
                     7420010000191 (TRUST FUND - MONEY MARKET)
                     7420010000209 (ADMINISTRATIVE RESERVE - CHECKING)

Payroll Account:
   1. Depository NameN/A

Tax Account:
   1. Depository NameN/A

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):

Date: 11/17/2020                                  /s/ BASIL T. SIMON
                                                  Liquidation Trustee

Transfer of $0.00 from Trust Fund Checking to Trust Fund MMDA
Transfer of $15,743.76 from Trust Fund Checking to Admin Reserve Checking
Transfer of $0.00 from Trust Fund MMDA to Admin Reserve Checking
Transfer of $0.00 from Trust Fund MMDA to Trust Fund Checking


Total Disbursments OCTOBER 2020 $0.00 (via hospital account)
Total Disbursments OCTOBER 2020 $16,393.76 (via liquidating trustee account)




                                                         FORM 5

         15-51011-mlo         Doc 961        Filed 11/17/20         Entered 11/17/20 10:38:09       Page 5 of 7
             MONTHLY STATEMENT OF INSIDER COMPENSATION/PAYMENTS
                    Period ending October 2020

             The following information is to be provided for each shareholder, officer, director,
  manager, insider, or owner that is employed by the debtor in possession. (Attach additional
  pages if necessary)

  Name: ___ N/A                                                          _______    Shareholder
                                                                         _______    Officer
                                                                         _______    Director
                                                                         _______    Insider

  Detailed Description of Duties: ___N/A
  _____________________________________________________________________________
  _____________________________________________________________________________

  Current Compensation Paid:                                 Weekly   or            Monthly
                                                             ________               ________

  Current Benefits Paid:                                     Weekly   or            Monthly
            Health Insurance                                 ________               ________
            Life Insurance                                   ________               ________
            Reitrement                                       ________               ________
            Company Vehicle                                  ________               ________
            Entertainment                                    ________               ________
            Travel                                           ________               ________
            Other Benefits                                   ________               ________
                                     Total Benefits:         ________               ________

  Current Other Payments Paid:                            Weekly   or               Monthly
            Rent Paid                                     ________                  ________
            Loans                                         ________                  ________
            Other (Describe)                              ________                  ________
            Other (Describe)                              ________                  ________
            Other (Describe)                              ________                  ________
                                     Total other payment: ________                  ________

  CURRENT TOTAL OF ALL PAYMENTS:                             Weekly   or            Monthly
                                                             ________               ________


  Dated: ___N/A                                  _________N/A
                                                 Principal, Officer, Director, or Insider




                                            FORM 6


15-51011-mlo       Doc 961      Filed 11/17/20       Entered 11/17/20 10:38:09           Page 6 of 7
              MONTHLY STATEMENT OF INSIDER COMPENSATION/PAYMENTS
                            Period ending October 2020

                                                          Case No:_ 15-51011-MLO


INSURANCE TYPE                  CARRIER                            EXPIRATION DATE



N/A




Dated: 11/17/2020               /s/ BASIL T. SIMON
                                Liquidation Trustee




                                          FORM 7

       15-51011-mlo   Doc 961   Filed 11/17/20       Entered 11/17/20 10:38:09     Page 7 of 7
